NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                        IN THE DISTRICT COURT OF APPEAL

                                        OF FLORIDA

                                        SECOND DISTRICT


In the Interest of M.G, a child,        )
                                        )
                                        )
L.H.,                                   )
                                        )
              Appellant,                )
                                        )
v.                                      )    Case No. 2D17-2168
                                        )
DEPARTMENT OF CHILDREN AND              )
FAMILIES and GUARDIAN AD LITEM          )
PROGRAM,                                )
                                        )
              Appellees.                )
                                        )

Opinion filed April 6, 2018.

Appeal from the Circuit Court for
Lee County; Amy R. Hawthorne, Judge.

Karen H. Brouse, Blue Ridge, Georgia,
for Appellant.

Meredith K. Hall, Bradenton, for
Appellee Department of Children and
Families.

Beth Kathryn Roland of Defending
Best Interests Project, Friedman &
Friedman, P.A., Lake Mary; and David
P. Krupski and Sara Elizabeth
Goldfarb, Sanford, for Appellee
Guardian ad Litem Program.
PER CURIAM.


          Affirmed.


NORTHCUTT, ROTHSTEIN-YOUAKIM, and ATKINSON, JJ., Concur.




                                 -2-